 Case: 4:20-cv-00854-PLC Doc. #: 33 Filed: 06/14/21 Page: 1 of 2 PageID #: 9576




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOCELYN WATSON,                                    )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          ) Case No. 4:20-CV-854 PLC
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
            Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion for attorney fees pursuant to the Equal

Access to Justice Act, 42 U.S.C. § 2412 (EAJA). [ECF No. 31] Plaintiff requests an award of

$6,496.02, representing 30.3 hours worked at a rate of $214.39 per hour. Plaintiff attaches a “Fee

Agreement and Assignment,” in which she assigned any court-awarded attorney fees to her

attorneys, Access Disability, LLC. [ECF No. 31-3]

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the amount

of $6,496.02.” [ECF No. 32] Defendant requests that the Court enter an order awarding attorney

fees in the amount of $6,496.02 to be paid by the Social Security Administration. He notes,

however, that any award of attorney fees is subject to offset to satisfy any preexisting debt Plaintiff

owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).

       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s motion for attorney fees [ECF No. 31] is

GRANTED.
 Case: 4:20-cv-00854-PLC Doc. #: 33 Filed: 06/14/21 Page: 2 of 2 PageID #: 9577




       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the amount

of $6,496.02, subject to offset for any preexisting debt that the Plaintiff owes to the United States.

After determining whether Plaintiff owes any debt to the United States that is subject to offset,

Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE


Dated this 14th day of June, 2021
